Citation Nr: 1100752	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appellant testified before a Decision Review Officer in 
August 2006 and the undersigned Veterans Law Judge in April 2010.  
Transcripts of both hearings have been associated with the claims 
file.

The Board observes that although the RO determined that new and 
material evidence had been received sufficient to warrant 
reopening the claim of entitlement to service connection for the 
cause of the Veteran's death, the Board as the final fact finder 
within VA, must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, 
the issue has been characterized as noted on the title page.

The appeal was remanded for additional development of the record 
in June 2010.

The Board notes that following the issuance of a supplemental 
statement of the case in September 2010 the appellant submitted 
additional evidence.  In December 2010 her representative waived 
review of this evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In a February 2004 rating decision, entitlement to service 
connection for the cause of the Veteran's death was denied; the 
appellant did not timely appeal.

2.  The evidence received since the February 2004 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 
20.1104 (2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

In a February 2005 letter, the appellant was advised of the 
evidence and information necessary to support a claim of 
entitlement to service connection for the cause of the Veteran's 
death.  She was invited to submit or identify pertinent evidence.  
The evidence of record was discussed and the appellant was told 
how VA would assist her in the development of her claim.  

In July 2010, the appellant was advised of the evidence necessary 
to reopen her claim.  The meaning of new and material evidence 
was discussed, and the basis for the previous denial of the 
appellant's claim was set forth.  This letter also discussed the 
manner in which VA determines the effective date following the 
grant of benefits.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

With respect VA's duty to assist, the Board notes that, to the 
extent possible, identified records have been associated with the 
claims file.  The appellant has been afforded a decision review 
officer conference and a hearing before the undersigned.  

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  Neither the 
appellant nor her representative has identified any additional 
evidence or information which could be obtained to substantiate 
the claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be 
granted when a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to the 
Veteran's death.  For a service-connected disability to be the 
cause of death, it must singly, or with some other condition, be 
the immediate or underlying cause of death, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  Service-connected diseases or 
injuries involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of death 
from the view point of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  In 
cases where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  It would not generally be reasonable to hold 
that a service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Because 
it has not been shown that the Veteran served in the Republic of 
Vietnam or any other area that was affected by the use of 
herbicides, the Board may not presume that he was exposed to an 
herbicide agent, to include Agent Orange, during service.  
Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply to the 
merits of this claim.

The appellant argues that service connection is warranted for the 
cause of the Veteran's death.  Specifically, she maintains that 
he was exposed to herbicides during temporary duty in Vietnam and 
that that exposure caused her husband's fatal cancer.  
Alternatively, she maintains that he had diabetes mellitus as the 
result of the alleged exposure and that it led to his fatal 
cancer.  

As noted, the RO denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death in a 
February 2004 rating decision.  Specifically, the RO indicated 
that the evidence failed to establish that a service-connected 
disability was the primary cause of the Veteran's death.  It 
noted that the evidence did not show the required service in 
Vietnam and that there was no evidence of exposure to herbicides 
in any other period of service.  It also noted that the Veteran's 
cancer was not associated with exposure to herbicides.  

The evidence of record at the time of the February 2004 rating 
decision included the Veteran's service treatment records.  They 
are negative for any diagnosis, complaint, or abnormal finding 
suggestive of cancer.  

Also of record were the Veteran's service personnel records, 
which indicate that he served as a telephone switchboard 
operator.  The record of assignments states that he was stationed 
at Fort Jackson, South Carolina; Ft. Gordon, Georgia; and at Army 
STRATCOM in Germany.  

A VA treatment record dated in January 1996 shows left kidney 
renal cell carcinoma, clear cell type.  

The record at the time of the February 2004 rating decision also 
included statements made by the appellant prior to the Veteran's 
death in pursuit of VA benefits.  In a March 2002 letter, the 
appellant asserted that during his service from November 1970 to 
December 1972, her husband traveled to Vietnam to deliver 
supplies.  She asserted that he had diabetes as the result of 
exposure to Agent Orange in Vietnam.  She also noted that he had 
renal cell carcinoma and that she had been told by the Veteran's 
doctors that it was related to his exposure to Agent Orange.  

A March 2002 lay statement from W.J.W. indicates that he met the 
Veteran in 1971 while he was working in supply.  He recalled that 
the Veteran went to Vietnam for about one week.  He stated that 
he could not remember the unit to which either was attached at 
the time.  

Certification by the service department in June 2002 indicated 
that there was no record of Vietnam service on file.  

A June 2002 statement by the Veteran's VA physician indicates 
that he had been diagnosed with diabetes mellitus.

A lay statement dated in February 2003 by R.C. indicates that the 
author served in the Army with the Veteran.  He indicated that he 
saw the Veteran in Vietnam in 1971, and that the Veteran was 
working in supply delivering black drums.  He noted that he could 
not remember very much due to his medical problems, but that he 
worried about his friend handling the black drums containing 
dangerous chemicals.  He indicated that he could not recall the 
company to which he was assigned during his time in Vietnam.  

A certificate of death dated in August 2003 indicates that the 
Veteran's immediate cause of death was cancer of unknown primary.  
The signing physician indicated that the approximate interval 
between onset and death was three months.  

In an October 2003 statement, the Veteran's VA physician 
indicated that the Veteran had recently died.  He noted that a 
recent liver biopsy had shown a poorly differentiated epithelial 
cancer and that pathology on a kidney removed in 1996 showed a 
renal cancer.  The physician indicated that the Veteran was a 
Vietnam Veteran with a history of Agent Orange exposure.  He 
opined that exposure to agent orange greatly increased the  
likelihood of the Veteran developing malignancies and may have 
contributed to the development of his cancers.  

Evidence received since the February 2004 rating decision 
includes a duplicate of the appellant's March 2002 statement as 
well as a duplicate of W.J.W.'s lay statement.  The appellant 
also submitted an additional statement from  R.C., which 
contained essentially the same information as his February 2003 
statement.  

The appellant also submitted a duplicate of the VA physician's 
October 2003 letter and VA treatment records.  

In her August 2005 substantive appeal, the appellant asserted 
that her husband had been a Vietnam Veteran and that he had been 
exposed to Agent Orange and had died as the result of that 
exposure.  

At her August 2006 hearing before a decision review officer, the 
appellant testified that the Veteran had gone to Vietnam while he 
was stationed in Germany.  
Her representative noted that service members often occupied 
different positions that were not within their actual job 
descriptions or scope.  

At her April 2010 hearing before the undersigned, the appellant 
asserted that all of the Veteran's health problems had resulted 
from his alleged exposure to Agent Orange.  She stated that the 
Veteran's physician had told her that "your husband has Agent 
Orange, and that it's military related."  

Also submitted in support of the appellant's petition to reopen 
were private medical records.  Records from University Medical 
Center dated in August 2003 indicate that the Veteran was 
admitted with a history of metastatic lung cancer with metastases 
to the brain and liver.  

In November 2010 the appellant submitted an October 2010 
statement by H.L., M.D. indicating that he had consulted the 
Veteran at Memorial Hospital in July 2003.  He noted that he had 
reviewed records and that he had limited information about the 
pathology of the Veteran's clinical history.  He indicated that 
the Veteran had a poorly differentiated epithelial carcinoma and 
renal cancer and that he could prove that conclusively.  He 
indicated that the physician who signed the Veteran's death 
certificate was an associated of his at Summit Cancer Care.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  

The evidence received since the February 2004 decision does not 
include new evidence demonstrating that a service-connected 
disability either caused or contributed substantially or 
materially to the Veteran's death.  The appellant's contentions 
and lay statements pertaining to his alleged service in Vietnam, 
as well as his exposure to Agent Orange and its possible effects 
were of record at the time of the prior decision and are 
redundant.  Records showing the Veteran's cancer diagnosis and 
are also redundant; thus they are not material to the question of 
whether the fatal disease was related to any disease or injury in 
service, to include exposure to herbicides.  The October 2003 
statement by the VA physician was considered by the RO at the 
time of its  February 2004 rating action, and cannot serve as the 
basis to reopen the claim.  The appellant has not otherwise 
submitted competent evidence showing exposure to herbicides in 
service, or that the Veteran's fatal cancer was related in any 
way to his service.  

In summary, the defect existing at the time of the February 2004 
rating has not been cured, and new and material evidence for the 
purpose of reopening the claim of entitlement to service 
connection for the cause of the Veteran's death has not been 
received.  As such, the claim may not be reopened.




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


